Citation Nr: 0212286	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  92-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of arthritis of the lumbar spine, currently 
rated as non-compensable.

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability.


REPRESENTATION

Appellant represented by:	


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]



ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to January 
1958.  

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from decisions of the Boston, 
Massachusetts, Regional Office (RO) and the St. Petersburg, 
Florida RO. 


REMAND

This case was previously remanded to the RO.  The RO has not 
complied with the remand.

It appears that the RO has concluded that the setting of 
baseline evaluation and the use of a correct diagnostic code 
may not be within the jurisdiction of an adjudicator.  This, 
is not correct. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO shall comply with the prior 
remand.  This includes the preparation of 
a rating decision that reflects a grant 
of service connection for disability 
associated with arthritis, rather than 
tuberculosis.  The rating decision shall 
set the baseline preservice-connected 
disability in terms of an evaluation.  
This determination shall comply with 
38 C.F.R. Part 4 and shall be identified 
as 0 percent, 10 percent, 20 percent, 30 
percent or 40 percent.    

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

3.  Thereafter, if the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  

4.  The veteran and his attorney are 
invited to submit additional evidence that 
establishes the veteran's current level of 
disability, the level of disability prior 
to aggravation and any evidence that the 
veteran is unable to engage in 
substantially gainful employment due to 
the level of disability that is service-
connected.

5.  The parties are informed that the 
Board of Veterans' Appeals did not grant 
service connection for tuberculosis and 
that the inclusion of the diagnostic code 
by the RO is error.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





